Exhibit 10.1

 

 

[COMPANY LETTERHEAD]

 

 

 

[DATE]

 

 

<<First_Name>> <<Last_Name>>

<<Address1>>

<<City>>, <<State>> <<Zip>> 





 



Re: Key Employee Retention Bonus

 

Dear <<Nick_Name>>:

 

In recognition of your continuing key role at GulfMark Offshore, Inc. (the
“Company”), you shall be entitled to a bonus upon the terms and conditions set
forth in this letter agreement (this “Agreement”), effective March 13, 2017 (the
“Effective Date”). Please refer to Appendix A for certain defined terms used
herein.

 

 

 

 

1.

Retention Bonus. You shall be entitled to a retention bonus of $<<Total
Retention Award Amount1>> (the “Retention Bonus”), payable on the schedule set
forth below, subject to your continued employment through March 13, 2018 (the
“Vesting Date”) and certain exceptions as provided in Section 4 of this
Agreement.

 

Payment of the Retention Bonus is separate from, and in addition to, your
regular salary and benefits and therefore, this Agreement is not subject to the
terms and conditions contained in any employment contract, offer letter or other
employment communication or policy.

 

 

2.

Payment Schedule. The Retention Bonus will be paid to you in two cash
installment payments equal to fifty percent (50%) of the amount of the Retention
Bonus (less all required tax withholdings) (each, an “Installment Payment”). The
first Installment Payment will be paid to you as soon as administratively
practicable after the Effective Date. The second Installment Payment will be
paid to you on the earliest of (i) the Waiver Expiration Date, (ii) the
Restructuring Agreement Date, and (iii) the 120th day after the Effective Date,
subject to the terms and conditions of this Agreement.

 

The payments hereunder shall not be taken into account for purposes of any other
compensation or benefit program of the Company or any of its subsidiaries.

 

 

3.

Clawback; Forfeiture. Notwithstanding anything herein to the contrary, if prior
to the Vesting Date you voluntarily terminate your employment with the Company
or any of its subsidiaries other than as an Eligible Retirement, or your
employment is terminated by the Company or any of its subsidiaries for Cause,
you agree that (a) you shall forfeit all of your rights to payment of any
remaining Installment Payments, and (b) you will re-pay to the Company the total
amount of each Installment Payment paid prior to such termination, within five
days after receipt of a written notice of the Company requiring the same.

  

 
 

--------------------------------------------------------------------------------

 

 

 

4.

Nonforfeiture. If your employment with the Company or any of its subsidiaries is
terminated without Cause, by you as an Eligible Retirement, or by reason of
Disability or death, in each case, prior to the Vesting Date, you (or your
estate or beneficiaries, as applicable) shall remain eligible to receive any
scheduled Installment Payment after such termination date on the scheduled
payment date. If any of the foregoing terminations occur, any previously paid
Installment Payments will not be subject to the clawback provision in Section 3
above.

 

 

5.

Release of Claims. Your retention of all or any portion of the Retention Bonus
on account of a termination of employment by the Company or any of its
subsidiaries without Cause or by you as an Eligible Retirement shall be
contingent on your executing and not revoking an agreement, in a standard form
provided by the Company, granting a full release of all actual and potential
claims you have or may have against the Company or its affiliates. Such release
will provide for a fixed review period and 7-day revocation period, as set forth
in the release form.

 

 

6.

409A. The payments and benefits under this Agreement are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A.

 

 

7.

Assignment. You may not assign your rights under this Agreement except upon your
death. The Company may assign its obligations hereunder to any successor
(including any acquirer of substantially all of the assets of the Company).

 

 

8.

Entire Agreement. This Agreement sets forth the entire understanding of the
Company and you regarding the subject matter hereof and supersedes all prior
agreements, understandings and inducements, whether express or implied, oral or
written; provided, however, this Agreement does not impact, alter, modify, amend
or otherwise supersede any of the rights or obligations of either party under
any employment agreement or arrangement, or any existing severance agreements in
place between you and the Company or any of its subsidiaries. No modification or
amendment of this Agreement shall be effective without a prior written agreement
signed by you and the Company.

 

 

9.

Notices. All notices, approvals and other communications required or permitted
to be given under this Agreement shall be in writing and shall be validly served
or given if delivered in person, electronically (with read receipt
acknowledgment), mailed by first class mail (registered or certified, return
receipt requested), or overnight air courier with proof of delivery (i) if to
the Company, at its principal corporate offices addressed to the attention of
[_____], and (ii) if to you, at your home address as such address may appear on
the records of the Company or any of its subsidiaries, or to such other address
as such party may hereafter specify in written notice to the other party.

  

 
2 of 6

--------------------------------------------------------------------------------

 

 

 

10.

Confidentiality. You hereby agree, to the maximum extent permitted by law, to,
and cause your affiliates and representatives to, keep confidential the
existence and the terms of this Agreement; provided, however, that (i) you may
disclose the terms of this Agreement to your financial or legal advisers who
reasonably need to have access to such information to provide services to you,
provided that you have made such advisors aware of the confidential nature of
such information prior to disclosure, and (ii) you may disclose the terms of
this Agreement if required to do so by any applicable legal requirement so long
as reasonable prior notice of such required disclosure is given to the Company.

 

 

11.

Governing Law; WAIVER OF JURY TRIAL. To the maximum extent permitted by law,
this Agreement is governed by and to be construed in accordance with the laws of
the State of Texas, without regard to conflicts of laws principles thereof. The
parties to this Agreement each hereby irrevocably submits to the non-exclusive
jurisdiction of Texas or federal court sitting in Harris County in any action or
proceeding arising out of or relating to this Agreement, and all such parties
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in Texas or federal court and hereby irrevocably
waive, to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

 

12.

Tax. Amounts payable under this Agreement shall be subject to withholding for
federal, state, local or foreign taxes (including, but not limited to, any
social security contributions) as shall be required to be withheld pursuant to
any applicable law or regulation.

 

 

13.

Waiver. Failure by either party to exercise, or any delay in exercising, any
right or remedy provided under this Agreement or by law shall not constitute a
waiver of that or any other right or remedy, nor shall it prevent or restrict
any further exercise of that or any other right or remedy.

 

 

14.

Severability. In case any provision in this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

 

15.

Counterpart Originals. This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement electronically (including
portable document format (pdf.)) or by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.

  

 
3 of 6

--------------------------------------------------------------------------------

 







To accept this Agreement, please sign where indicated below, and return the
entire document no later than [DATE], 2017 to [___].

 

 

 

Sincerely

 

            GULFMARK OFFSHORE, INC.          

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Title:

 

                ACCEPTED AND AGREED AS OF THE       EFFECTIVE DATE:            
          ________________________________       By:      





   

 
4 of 6

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

Definitions. For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

“Cause” shall have the meaning ascribed to such term in your employment
agreement with the Company or any of its subsidiaries as in effect on the date
hereof, or if you are not subject to an employment agreement or “Cause” is not
defined therein, then “Cause” shall mean, (i) your indictment of a felony; (ii)
your fraudulent or grossly negligent conduct in connection with your employment
duties or responsibilities; (iii) willful misconduct; (iv) your contravention,
in any material respect, of specific lawful directions related to a material
duty or responsibility which is directed to be undertaken from the person to
whom you report; (v) any acts by you which constitute embezzlement,
misappropriation or breach of fiduciary duty resulting or intending to result in
your personal gain or enrichment at the expense of the Company or any of its
subsidiaries; (vi) your failure to comply with ongoing confidentiality,
non-solicitation and/or non-competition obligations between you and the Company
or any of its subsidiaries; or (vii) your continued failure to comply with a
material policy of the Company or any of its subsidiaries after receiving notice
of failure to comply from the person to whom you report.

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

“Disability” means that you are unable, as reasonably determined by the
Compensation Committee, to perform your duties for a period of 90 consecutive
days as a result of physical or mental impairment, or illness or injury.

 

“Eligible Retirement” means you reaching the age of 65 with at least 10 years of
service with the Company or any of its subsidiaries and actually retiring from
the Company or any of its subsidiaries (with such retirement being approved by
Compensation Committee). If you become employed by another employer after your
retirement from the Company or any of its subsidiaries without the approval of
the Compensation Committee, such retirement will not constitute an Eligible
Retirement.

 

“Restructuring” means the earliest to occur of the following: (i) any
out-of-court agreement for the restructuring of the Company’s senior
indebtedness that is achieved, without limitation, through (a) a solicitation of
waivers and consents from some or all existing senior debtholders that results
in a material modification of covenants and/or maturity extensions in existing
senior indebtedness, (b) repurchase, settlement or forgiveness of all or
substantially all of the existing senior indebtedness, (c) conversion of all or
substantially all of the existing senior indebtedness into equity, (d) an
exchange offer including the issuance of new securities in exchange for all or
substantially all of the existing senior indebtedness, or (e) other similar
transactions or series of transactions; (ii) a confirmed plan under chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”) or similar
provision under the laws of any other jurisdiction providing for the
restructuring of the Company’s balance sheet, or (iii) the sale of all or
substantially all of the assets of the Company, on a consolidated basis, or a
majority of the outstanding stock of the Company in one or more transactions
under section 363 of the Bankruptcy Code or pursuant to a confirmed chapter 11
plan or similar provision under the laws of any other jurisdiction.

 

 
5 of 6

--------------------------------------------------------------------------------

 

  

“Restructuring Agreement Date” means the execution date of any definitive
agreement providing for a Restructuring.

 

“Waiver Expiration Date” means the date that all of the limited waivers or
forbearances granted to the Company or any of its subsidiaries by certain
significant lenders and noteholders, as applicable, expire without having been
extended or substituted with new waivers. [As of the Effective Date, the most
recent such waivers were effective on [DATE] with an expiration date of
[DATE].] 

 

 

 

 

 

Remainder of this page intentionally left blank.

 

 

 

6 of 6